If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                       May 28, 2020
                Plaintiff-Appellee,

 v                                                                     No. 348561
                                                                       Manistee Circuit Court
 CHRISTOPHER RYAN PERSKI,                                              LC No. 18-004804-FC

                Defendant-Appellant.


Before: MARKEY, P.J., and JANSEN and BOONSTRA, JJ.

PER CURIAM.

        Defendant was convicted by no-contest plea of first-degree home invasion, MCL
750.110a(2), receiving or concealing a firearm, MCL 750.535b(2), felon in possession of a firearm,
MCL 750.224f(1), and receiving or concealing stolen property that has a value of $1,000 or more
but less than $20,000 (RCSP), MCL 750.535(3)(a). He was sentenced to 8 to 20 years’
imprisonment for the home invasion conviction, 2 to 10 years’ imprisonment for his conviction of
receiving or concealing a firearm, 2 to 5 years’ imprisonment for the felon-in-possession
conviction, and 2 to 5 years’ imprisonment for the RCSP conviction. The trial court ordered
defendant to serve the home invasion sentence consecutively to the RCSP sentence. Defendant
appeals by delayed leave granted the imposition of consecutive sentences. We affirm.

        The victim reported that he woke up to find that his PlayStation 4, six games, and a change
jar were missing from his home. Upon investigation, the police searched a home where defendant
resided and found the PlayStation 4 and the six games. The change jar was not located, but
approximately $114 in change was discovered. Other stolen property was also found at the house,
including a gun, a scope for a rifle, fishing rods, and chainsaws. The PlayStation 4 was valued at
$399, the games were valued at $50 each for a total of $300, the rifle scope was valued at $275,
and the fishing rods were valued at approximately $1,750. The property values were established
at the preliminary examination.

       On appeal, defendant argues that the trial court failed to articulate the specific reasons for
imposing consecutive sentences and that the home invasion and RCSP offenses did not arise from
the same transaction as required for imposition of consecutive sentences. A trial court’s decision



                                                -1-
to sentence a defendant to serve consecutive sentences is reviewed for an abuse of discretion.
People v Norfleet, 317 Mich App 649, 664; 897 NW2d 195 (2016). An abuse of discretion occurs
when the trial court’s decision falls outside the range of reasonable and principled outcomes. Id.
MCL 750.110a(8) provides that “[t]he court may order a term of imprisonment imposed for home
invasion in the first degree to be served consecutively to any term of imprisonment imposed for
any other criminal offense arising from the same transaction.”

        With respect to defendant’s articulation argument, at the sentencing hearing, the trial court
almost immediately asked, “The home invasion first degree is subject to a consecutive sentence,
is that correct?” The prosecutor responded that imposing a consecutive sentence was indeed an
available option at the discretion of the court. The trial court then noted that consecutive
sentencing had to be specifically related to one of the other felonies. And there was a consensus
that the other felony was RCSP. The trial court, in a clear reference to consecutive sentencing,
then noted:

                And I explained to [defendant] at the time of the plea that, although the
       habitual-offender notice was being dismissed as part of the plea agreement, there is
       the discretionary sentencing nature of the statute that applies to the home invasion
       in the first degree[.]

        Defense counsel spoke on behalf of defendant and observed that the probation officer who
authored the presentence investigation report was “well aware” of the trial court’s discretion to
impose consecutive sentences and opted not to make that recommendation. The trial court
proceeded to discuss defendant’s extensive criminal record, which included three prior felony and
nine misdemeanor convictions, the goals of sentencing, the fact that defendant did not challenge
the scoring of the guidelines, and the need for the court to impose proportionate sentences. Next,
immediately before imposing the various sentences, including the consecutive sentences, the trial
court stated:

                The home invasion in the first degree crime involved your going into a home
       in this community while individuals were asleep, and you can never - - I appreciate
       your statements to the Court, but I suspect truly being able to compensate the home
       owners and return to them a sense of safety is something that would be incredibly
       difficult to achieve. You simply have taken something that is really priceless and
       that’s their security; as such the Court finds the following sentence[s] to be
       proportionate.

         We rely on Norfleet, 317 Mich App 649, to analyze and resolve the issue. An important
aspect of Norfleet is that the defendant there was convicted of seven drug-related crimes and the
sentencing “court directed that each of the sentences for the first five counts be served
consecutively.” Id. at 657. There were five consecutive sentences imposed by the court, and it is
in that context that the Court held as follows:

               [A] trial court may not impose multiple consecutive sentences as a single
       act of discretion nor explain them as such. The decision regarding each consecutive
       sentence is its own discretionary act and must be separately justified on the record.
       The statute clearly provides that a discretionary decision must be made as to each

                                                -2-
       sentence and not to them all as a group. . . . While imposition of more than one
       consecutive sentence may be justified in an extraordinary case, trial courts must
       nevertheless articulate their rationale for the imposition of each consecutive
       sentence so as to allow appellate review. . . . .

               In the instant case, the trial court spoke only in general terms, stating that it
       took into account defendant's background, his history, and the nature of the offenses
       involved. Moreover, it did not speak separately regarding each consecutive
       sentence, each of which represents a separate exercise of discretion. Therefore, the
       trial court did not give particularized reasons—with reference to the specific
       offenses and the defendant—to impose each sentence . . . consecutively to the
       others. Remand is therefore necessary so that the trial court can fully articulate its
       rationale for each consecutive sentence imposed. [Id. at 665-666 (quotation marks,
       citations, and alterations omitted).]

        In the instant case, we are addressing one consecutive sentence. Moreover, as reflected in
our earlier discussion of the record, the issue of the trial court’s discretion to impose a single
consecutive sentence was at the forefront of sentencing and an obvious focus of the court’s
attention. We conclude that it is readily evident that the trial court’s remarks about defendant’s
extensive and dreadful criminal history and the lost sense of security suffered by the victims of the
brazen crimes served as the court’s reasons for imposing consecutive sentences. We are not forced
to weed through multiple consecutive sentences and attempt to match them to reasons for their
imposition. On appeal, defendant examines in a vacuum that point in the sentencing hearing when
consecutive sentences were ordered, failing to give the proper context to the decision by
considering the remainder of the sentencing record. We see no basis to remand this case for further
articulation.

        Defendant also argues that the trial court erred by imposing consecutive sentences because
the offenses of home invasion and RCSP did not arise from the same transaction as required by
MCL 750.110a(8). The term “same transaction” is not statutorily defined, but the term has
developed a unique legal meaning. People v Ryan, 295 Mich App 388, 402; 819 NW2d 55 (2012).
Two separate criminal offenses committed by the same person can occur within the “same
transaction.” Id. Offenses can arise from the same transaction when they grow out of a continuous
time sequence. Id. Language such as “arising from” or “arising out of” suggests a causal
connection, a cause and effect relationship, or a connective relationship between two events of a
sort that is more than incidental. Id. at 403.

        In the instant case, during the commission of the home invasion by defendant, he removed
items from the victim’s house, transported them, and then concealed the items in defendant’s
residence. Thus, there was a causal connection, a cause and effect relationship, or a connective
relationship between the offenses of home invasion and RCSP that was more than incidental, and
the offenses were part of a continuous time sequence. Defendant is correct that the value of the
items stolen in the home invasion and then found in his residence, on their own, did not amount to
the required minimum of $1,000 for purposes of the RCSP charge. But this does not mean that
the offense of RCSP did not arise from the home invasion transaction—the offense arose from a



                                                 -3-
combination of the home invasion and other criminal activity.1 As such, consecutive sentencing
was an option for the trial court.

       We affirm.



                                                             /s/ Jane E. Markey
                                                             /s/ Mark T. Boonstra




1
  At the preliminary examination, the district court indicated that it was taking into consideration
the items stolen from the victim’s home, along with the other stolen items discovered in
defendant’s home, when calculating the total value in relation to the RCSP charge. And at the
subsequent plea hearing, defendant agreed with the trial court that it could use the preliminary
examination as establishing the factual basis for his no-contest plea. Accordingly, the RCSP
conviction was not based exclusively on stolen items that were not part of the home invasion.

                                                -4-